007-/5*
                                ELECTRONIC RECORD




COA#       01-13-00994-CR                        OFFENSE:        22.05 (Deadly Conduct)

           Anthony Sorel Haywood v. The
STYLE:     State of Texas                        COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    176th District Court


DATE: 12/11/2014                 Publish: NO     TC CASE #:      1373686




                        IN THE COURT OF CRIMINAL APPEALS


         Anthony Sorel Haywood v. The State
STYLE:   of Texas                                     CCA#:           POl-lf
          PEP SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:      0?}[#/^0<y                                 SIGNED:                           PC:_

JUDGE:         f(U. WU^v.                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD